Name: Council Decision 2014/220/CFSP of 15 April 2014 amending Decision 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: Africa;  cooperation policy;  European construction;  defence;  EU finance
 Date Published: 2014-04-16

 16.4.2014 EN Official Journal of the European Union L 113/27 COUNCIL DECISION 2014/220/CFSP of 15 April 2014 amending Decision 2013/34/CFSP on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 January 2013, the Council adopted Decision 2013/34/CFSP (1) on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali). (2) On 18 February 2013, the Council adopted Decision 2013/87/CFSP (2) on the launch of EUTM Mali. (3) On 17 December 2013, the Political and Security Committee recommended that the mandate of EUTM Mali be extended for a period of two years, until 18 May 2016. (4) It is also necessary to lay down the financial reference amount intended to cover the expenditure related to EUTM Mali for the period from 19 May 2014 to 18 May 2016. (5) Decision 2013/34/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/34/CFSP is amended as follows: (1) in Article 10, paragraph 2 is replaced by the following: 2. The financial reference amount for the common costs of EUTM Mali for the period from 19 May 2014 to 18 May 2016 shall be EUR 27 700 000. The percentage of the reference amount referred to in Article 25(1) of Decision 2011/871/CFSP shall be 0 %.. (2) in Article 12, paragraph 2 is replaced by the following: 2. The mandate of EUTM Mali shall end on 18 May 2016.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 April 2014. For the Council The President C. ASHTON (1) Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 14, 18.1.2013, p. 19). (2) Council Decision 2013/87/CFSP of 18 February 2013 on the launch of a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (OJ L 46, 19.2.2013, p. 27).